UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (X) ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN J.B. HUNT TRANSPORT SERVICES, INC. 615 J.B. Hunt Corporate Drive Lowell, Arkansas 72745 (479) 820-0000 REQUIRED INFORMATION The following financial statements prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act (ERISA) and exhibits are filed for the J.B. Hunt Transport Services, Inc. Employee Retirement Plan: Page No. Financial Statements and Schedules Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits - December 31, 2013 and 2012 3 Statements of Changes in Net Assets Available for Benefits - Years Ended December 31, 2013 and 2012 4 Notes to Financial Statements 5 Schedule 1: Form 5500, Schedule H, Line 4i - Schedule of Assets (Held at End of Year) - December 31, 2013 12 Signature 13 Exhibits Exhibit Index 14 23.1 Consent of Independent Registered Public Accounting Firm 15 Report of Independent Registered Public Accounting Firm The Retirement Committee J.B. Hunt Transport Services, Inc. We have audited the accompanying statements of net assets available for benefits of J.B. Hunt Transport Services, Inc. Employee Retirement Plan as of December 31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits ofJ.B. Hunt Transport Services, Inc. Employee Retirement Plan at December 31, 2013 and 2012, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2013, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Rogers, Arkansas June 26, 2014 2 J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN Statements of Net Assets Available for Benefits December 31, 2013 and 2012 Cash $ 920,593 $ 958,249 Investments, at fair value: Mutual funds 231,284,399 191,116,629 Common stock – J.B. Hunt Transport Services, Inc. 220,079,965 177,839,957 Common/collective trusts 89,922,815 88,242,275 Total investments 541,287,179 457,198,861 Receivables: Notes receivable from participants 29,188,039 26,589,827 Contributions: Participants 901,219 924,882 Employer 295,371 206,996 Accrued investment income 1,301 56,960 Total receivables 30,385,930 27,778,665 Net assets reflecting investments at fair value 572,593,702 485,935,775 Adjustment from fair value to contract value for interest in common/collective trusts relating to fully benefit-responsive investment contracts ) ) Net assets available for benefits $ 571,610,297 $ 482,530,717 See accompanying notes to financial statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2013 and 2012 Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ 82,706,612 $ 63,077,496 Interest and dividends 12,549,439 10,889,550 95,256,051 73,967,046 Interest income on notes receivable from participants 1,161,512 1,114,350 Contributions: Employer, net of forfeitures 11,635,057 11,078,018 Participants 37,380,684 34,579,226 49,015,741 45,657,244 Total additions 145,433,304 120,738,640 Deductions from net assets attributed to: Benefits paid to participants 55,404,265 44,268,070 Administrative expenses 949,459 847,716 Total deductions 56,353,724 45,115,786 Increase in net assets available for benefits 89,079,580 75,622,854 Net assets available for benefits: Beginning of year 482,530,717 406,907,863 End of year $ 571,610,297 $ 482,530,717 See accompanying notes to financial statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN Notes to Financial Statements December 31, 2013 and 2012 1. Description of Plan The following description of the J.B. Hunt Transport Services, Inc. (the “Company” or “Employer”) Employee Retirement Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The purpose of the Plan is to provide additional incentive and retirement security for eligible employees of the Company by permitting contributions to the Plan that are tax deferred under Section 401(k) of the Internal Revenue Code (IRC). All employees, other than employees covered by a collective bargaining agreement, non-resident aliens, leased employees, and independent contractors, are eligible to make salary reduction contributions immediately following their employment commencement date. Each employee that has completed one year of qualifying service is eligible to receive matching contributions. The Plan is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Contributions Each year, participants may defer from 1% up to 50% of pretax annual compensation, as defined in the Plan agreement (not to exceed limits determined under Sections 402(g) and 415(c) of the IRC). Participants who have attained age 50 before the end of the Plan year are eligible to make catch up contributions. The Company matches 50% of the first 6% of base compensation that a participant contributes to the Plan. Additional amounts may be contributed at the discretion of the Company’s Board of Directors. No such additional amounts were contributed in 2013 or 2012. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s matching contributions and any discretionary contributions and (b) Plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company’s matching and discretionary contribution portion of their accounts, plus actual earnings thereon, is based on years of service. Upon a participant’s retirement, permanent disability or death, he or she becomes fully vested in the Plan. If a participant terminates employment for any other reason on or after being credited with at least six years of vesting service, he or she becomes fully vested in the Plan. Prior to the completion of six years of vesting service, the vesting percentages are as follows: 0 - 1 year – 0%; 2 years – 20%; 3 years – 40%; 4 years – 60%; 5 years – 80%; 6 years – 100%. Forfeited balances of terminated participants’ nonvested accounts are used to reduce future Company contributions, restore a participant’s account for claims of benefits, or pay Plan expenses. Forfeitures for the years ended December 31, 2013 and 2012 amounted to approximately $849,000 and $594,000, respectively. The Company used approximately $733,000 and $630,000 to reduce Company contributions to the Plan in 2013 and 2012, respectively. Forfeitures remaining in the Plan at December 31, 2013 and 2012 were approximately $234,000 and $118,000, respectively. 5 Participant Loans Notes receivable from participants represent participant loans. Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan terms range from 1 - 5 years, or up to 20 years for the purchase of a primary residence. The loans are secured by the balance in the participant’s account and bear fixed interest at the prime rate on the first day of the calendar month in which the loan is made, plus one percent (ranging from 4.25% to 10.50% for loans outstanding at December 31, 2013). Principal and interest are paid ratably through payroll deductions. A participant may only have two loans outstanding at any time. Transfers to and from Other Plans The Plan transfers certain net assets to other plans in connection with participants who have terminated employment and begun participating in other employer plans. Such transfers are recorded in benefits paid to participants at the fair value of the assets on the date transferred. Similarly, the Plan allows new participants to rollover or transfer-in assets held in other qualified plans. Such transfers are recorded in participant contributions at fair value. Payment of Benefits On termination of service due to retirement, disability or death, a participant or their beneficiary may receive either a lump-sum amount or approximately equal monthly, quarterly or semi-monthly installments in cash equal to the value of the participant’s vested interest in his or her account. For termination of service, other than retirement, disability or death, a participant may receive the value of the vested interest in his or her account as a lump-sum distribution. The Plan also allows for hardship distributions if a participant meets the Plan’s requirements for such distributions. Administrative Expenses The Company may elect to pay all administrative expenses of the Plan. Administrative expenses not paid by the Company are paid from Plan assets. All administrative expenses were paid by the Plan in 2013 and 2012. 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements of the Plan are prepared utilizing the accrual method of accounting. 6 Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2013 or 2012. If a participant ceases to make loan repayments and the Plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value on December 31, 2013 and 2012. See Note 3, Fair Value Measurements, for additional information on investment valuation. Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest income is recorded on the accrual basis. Net appreciation or depreciation in fair value of investments represents increases or decreases in value resulting from realized and unrealized gains and losses. The cost of securities sold is determined by the weighted average cost method. Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year end. Shares of Company common stock are valued at quoted market prices. Investments in the common/collective trusts are valued at the net asset value per unit, as determined by the issuer of the respective trust. Investment contracts held by a defined contribution plan are reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. Contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. As of December 31, 2013 and 2012, the Plan invests in fully benefit-responsive investment contracts through the Stable Value Fund, which is invested in two common/collective trust funds, the Invesco Stable Value Trust Fund and T. Rowe Price Stable Value Common Trust Fund. The Stable Value Fund is designed to deliver safety and stability by preserving principal and accumulating earnings. This Stable Value Fund is primarily invested in guaranteed investment contracts, bank investment contracts, and synthetic investment contracts. The Plan may withdraw from the Invesco Stable Value Trust Fund with one-year written advance notice to the trustee. When the market value of units is less than their contract value, the Plan may also elect to withdraw units at their market value upon 10 days’ notice. The Plan may withdraw from the T. Rowe Price Stable Value Common Trust Fund with 12 month written advance notice to the trustee. The notice period may be shortened or waived by the trustee in its sole discretion. There are no restrictions on participant-directed redemptions for either common/collective trust. Accordingly, the Statements of Net Assets Available for Benefits presents the fair value of the common/collective trusts, as well as the adjustment of the fully benefit-responsive common/collective trusts from fair value to contract value. The Statements of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Payment of Benefits Benefits are recorded when paid. Defaults on participant notes receivable are recorded as benefits paid to participants. 7 Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risk and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market volatility and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. 3. Fair Value Measurements The Financial Accounting Standards Board’s guidance on fair value measurements establishes a three-level valuation hierarchy for disclosure based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). An asset’s fair value measurement level within the hierarchy is based on the lowest level of input that is significant to the valuation. The three levels are defined as follows: • Level 1 - inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. • Level 2 - inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. • Level 3 - inputs to the valuation methodology are unobservable and significant to the fair value measurement. The following are assets measured at fair value on a recurring basis at December 31, 2013 and 2012: December 31, 2013 Description Level 1 Level 2 Total Mutual Funds: Large cap funds $ $ - $ Small cap funds - International funds - Bond/fixed income funds - Total mutual funds $ $ - $ Common Stock - Common/collective trusts - Total investments at fair value $ $ $ 8 December 31, 2012 Description Level 1 Level 2 Total Mutual Funds: Large cap funds $ $ - $ Small cap funds - International funds - Bond/fixed income funds - Total mutual funds $ $ - $ Common Stock - Common/collective trusts - Total investments at fair value $ $ $ Assets measured at fair value using a Level 2 valuation consisted of common/collective trusts and are valued at the net asset value per unit, as determined by the issuer of the respective trust. The Plan had no assets measured at fair value using a Level 3 valuation at December 31, 2013 or 2012. 4. Investments The following table presents investments representing 5% or more of the Plan’s net assets: December 31, Mutual Funds: AllianzGI NFJ International Value Fund (INSTL Class) $ $ Invesco Growth & Income (Class R5) Mainstay Large Cap Growth Fund PIMCO Total Return Fund (Admin Class) Vanguard Institutional Index Common/collective trusts: Stable Value Fund Invesco Stable Value Trust Fund * T. Rowe Price Stable Value Common Trust Fund ** Common Stock: J.B. Hunt Transport Services, Inc. *Contract Value as of December 31, 2013 and 2012 was $44,443,023 and $42,393,157, respectively. **Contract Value as of December 31, 2013 and 2012 was $44,496,387 and $42,444,060, respectively. 9 During 2013 and 2012, the Plan’s investments (including investments purchased and sold, as well as held during the year) appreciated in fair value as follows: December 31, Common stock $ $ Mutual funds Common/collective trusts $ $ 5. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100% vested in their employer contributions. 6. Related Party Transactions At December31, 2013 and 2012, the Plan held 2.8 million and 3.0 million shares, respectively, of common stock of the Company, with a fair value of approximately $220.1 million and $177.8 million, respectively. During the years ended December31, 2013 and 2012, the Plan recorded dividend income on the common stock of the Company of approximately $1.3 million and $2.2 million, respectively. 7. Tax Status The Internal Revenue Service (IRS) has determined and informed the Company by letter dated September 9, 2013, the Plan and related trust are designed in accordance with applicable sections of the IRC. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualified status. The plan administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and therefore, believes the Plan is qualified and the related trust is tax-exempt. Therefore, no provision for income taxes has been included in the Plan’s financial statements. Accounting principles generally accepted in the United States require Plan management to evaluate uncertain tax positions taken by the Plan. The financial statement effects of a tax position are recognized when the position is more likely than not, based on the technical merits, to be sustained upon examination by the IRS. The Plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December31, 2013 and 2012, there are no uncertain positions taken or expected to be taken. The Plan has recognized no interest or penalties related to uncertain tax positions. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Plan Administrator believes it is no longer subject to income tax examinations for years prior to 2010. 10 8. Reconciliation of Financial Statements to the Form 5500 The following is a reconciliation of net assets available for benefits per the financial statements to the Form 5500 at December 31, 2013 and 2012: Net assets available for benefits per the financial statements $ $ Adjustment from contract value to fair value for interest in common/collective trusts relating to fully benefit-responsive investment contracts Net assets available for benefits per the Form 5500 $ $ The following is a reconciliation of the total additions per the financial statements to total income per the Form 5500 for the years ended December 31, 2013 and 2012: 2013 Total additions per the financial statements $ $ Adjustment for change in contract value to fair value for interest in common/collective trusts relating to fully benefit-responsive investment contracts, net ) Total income per the Form 5500 $ $ 11 Schedule 1 J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN EIN: 71-0335111, Plan: 001 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2013 Column (a) Column (b) Column (c) Column (e) Party-in- Interest Identification Identity of Issue, Borrower, Lessor, or Similar Party Description of Investment Including Maturity Date, Rate of Interest, Collateral, Par, or Maturity Value Current Value INVESCO Stable Value Trust Fund Common/Collective Trust $ 44,795,769 T. Rowe Price Stable Value Common Trust Fund Common/Collective Trust 45,127,046 AllianzGI NFJ International Value Fund (INSTL Class) Mutual Fund 31,366,916 Columbia Acorn International (Class Z) Mutual Fund 12,557,457 INVESCO Global Real Estate (Class R5) Mutual Fund 5,565,678 INVESCO Growth & Income (Class R5) Mutual Fund 30,308,339 Mainstay Large Cap Growth Fund Mutual Fund 36,350,987 Oppenheimer Developing Markets Mutual Fund 387,878 Perkins Small Cap Value (Class I) Mutual Fund 19,661,870 PIMCO Real Return Fund (Admin Class) Mutual Fund 11,203,997 PIMCO Total Return Fund (Admin Class) Mutual Fund 21,789,590 Sentinel Small Company Fund (Class I) Mutual Fund 21,218,624 Vanguard Institutional Index Mutual Fund 40,873,063 * J.B. Hunt Transport Services, Inc. Common Stock Common Stock 220,079,965 * Participant Loans Interest rates ranging from 4.25% to 10.50% and various maturities $ 570,475,218 * Party-in-interest See accompanying report of independent registered public accounting firm and notes to financial statements. Note: Column (d) has been omitted as all investments are participant directed. 12 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the trustee has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J.B. HUNT TRANSPORT SERVICES, INC. EMPLOYEE RETIREMENT PLAN DATE: June 26, 2014 BY: /s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration and Chief Financial Officer (Principal Financial and Accounting Officer) 13 Exhibit Index Exhibit Description Consent of Independent Registered Public Accounting Firm 14
